Citation Nr: 1443849	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for right leg sciatica, including as secondary to a low back disability.

4.  Entitlement to service connection for left leg sciatica, including as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2013, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2013).  


FINDINGS OF FACT

1.  A cervical spine disorder was not present during active service, arthritis of the cervical spine was not shown to be manifest to a compensable degree within one year of separation from active duty, and the current cervical spine disorder is not causally related to active service or any incident therein.

2.  A low back disorder was not present during active service, arthritis of the lumbar spine was not shown to be manifest to a compensable degree within one year of separation from active duty, and the current low back disorder is not causally related to active service or any incident therein.

3.  Right or left leg sciatica was not present during active service and the record does not indicate that any current right or left leg sciatica is causally related to active service or any incident therein, nor is it caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in active service, nor may arthritis of the cervical spine be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A low back disorder was not incurred in active service, nor may arthritis of the lumbar spine be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Right leg sciatica was not incurred in active service nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  Left leg sciatica was not incurred in active service nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  In a December 2009 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letter included the additional notification requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Neither the Veteran nor his representative has argued otherwise.  The service treatment records (STRs) are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  In that regard, the Veteran recalls being hospitalized for traction in 1970 or 1971 at Valley View Hospital in Colorado and undergoing a discectomy in 1980 or 1982 at Lutheran Hospital in Denver.  The Veteran, however, has acknowledged that records of this treatment are no longer available.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records).

Similarly, the Board notes that in March 2010, the Veteran submitted a Report of Accidental Injury on which he indicated that he had been involved in a motorcycle accident in July, August, or September 1963 at Kadena Air Base, Okinawa.  Because the STRs contain no indication of treatment for any injury following a motorcycle accident, the RO undertook efforts to ascertain if there were any additional clinical records pertaining to the Veteran from the medical facility at Kadena Air Base for the period from July to September 1963.  The RO was advised, however, that no such records were on file and the Veteran later acknowledged that he never received clinical treatment following his reported motorcycle accidents.  Thus, the Board finds that VA has no further obligation to continue its efforts to obtain records.  Id.  

The record also shows that in November 2011, the Veteran was afforded a VA medical examination in connection with his claim of service connection for a low back disability.  38 C.F.R. § 3.159(c) (4) (2013).  After reviewing the record, the Board finds that the examination report obtained is adequate.  Neither the Veteran nor his representative has argued otherwise.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The examination was conducted by a qualified medical professional, a VA physician.  Moreover, the examiner's opinion is thorough and was predicated on a physical examination of the Veteran, consideration of his reported medical history, as well as full reading of all available records.  The examiner also provided a rationale for the opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Although the Veteran was not afforded a VA medical examination in connection with his claims of service connection for a cervical spine disability and sciatica, the Board finds that one is not necessary.  As set forth in more detail below, the record does not establish that there is an in-service event during service related to the cervical spine disorder or sciatica; in addition, the record does not indicate that the disorders are associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

The Veteran was also provided an opportunity to testify at a Board hearing before the undersigned Veterans Law Judge (VLJ).  During that hearing, the undersigned VLJ identified the issues on appeal and asked questions about the onset and development of the disabilities discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  

Background

In pertinent part, the STRs show that in July 1962, he was seen in connection with his complaints of intermittent back cramps for the past year.  He indicated that he had a history of a back strain one year prior.  Examination was within normal limits and he was prescribed wintergreen oil.  In August 1964, the Veteran sought treatment for bilateral lumbosacral pain which he indicated had been present for the past week.  On examination, straight leg raising and flexion were questionably limited.  There was no muscle spasm.  The assessment was low back pain of unknown cause.  

At his January 1965 military separation medical examination, the Veteran completed a report of medical history on which he endorsed multiple complaints, but denied pertinent orthopedic problems, including neuritis.  His neck, spine, and lower extremities were examined and determined to be normal.  

In November 2009, the Veteran submitted a claim of entitlement to service connection for a cervical spine disability, a low back disability, and sciatica of the legs, all of which he claimed were the result of a September 1963 motorcycle accident in Okinawa.  

Private clinical records dated from December 2003 to January 2010 show treatment for cervical and lumbar disc disease.  In pertinent part, these records show that in April 2004, the Veteran reported a long history of low back pain for which he underwent surgery approximately 18 years prior, in 1986.  In February 2007, the Veteran was seen in connection with his complaints of ongoing neck and low back pain since the 1970s.  He indicated that he did not know how his pain had begun.  In February 2009, the appellant reported that his low back and leg pain had begun in 1970.  

In a September 2009 VA record, the Veteran reported that after his separation from service, he had worked for IBM and as a landscaper.  He reported a history of severe degenerative disc disease of his cervical and lumbar spine, as well as a history of back surgery in 1988.  

In a March 2010 statement, the Veteran recalled that in July, August or September 1963, while he was stationed at Kadena Air Force Base, he had crashed a motorcycle while dirt track racing.  He indicated that he landed on his back.  He recalled that on another occasion, he crashed head first after hitting a large boulder.  He indicated that he had refused help on both occasions.  

In an April 2010 statement, the Veteran indicated that during his tour of duty in Okinawa, he frequently raced motorcycles on a scramble course.  He indicated that there were numerous occasions where he lost control on a jump and was tossed forward and his Honda motorcycle landed on my back.  He indicated that on other occasions, he lost control on a turn and flew head first into large boulders.  The Veteran indicated that he had always refused medical care, trying to be macho.  The Veteran further indicated that after service, he had worked as a systems analyst for 33 years, an occupation which did not involve heavy lifting.  He indicated that he had continually had back problems since his early 20s.  He reported that he had been hospitalized for traction in 1970 or 1971 at Valley View Hospital in Colorado.  He also recalled that in 1982, he had undergone a double percutaneous discectomy at Lutheran Hospital in Denver.  The Veteran indicated that his pain had continued to progress and his surgical options were now limited.  

In November 2011, the Veteran was afforded a VA medical examination.  He reported that he had sustained injury to his low back in service in the early 1960s.  Specifically, he indicated that on several occasions, he crashed or fell from his motorcycle while racing.  He recalled that he had been evaluated on site but never required more extensive evaluation in a hospital setting.  He also recalled experiencing back pain during these episodes but as he was a young guy at the time, he assumed he would recover.  The Veteran indicated that he experienced intermittent back pain throughout service following his motorcycle accidents but did not seek medical treatment as his pain did not limit his activities.  He indicated that after his military discharge, he continued to experience intermittent low back pain.  In the mid 1980's, he underwent surgery to remove a portion of a herniated disc.  He indicated that the procedure had been performed without anesthesia.  His back pain, however, did not resolve.  He indicated that over the years, he had been seen for his chronic back pain which had now become constant.  After examining the Veteran and reviewing the claims folder, the examiner concluded that the current low back disorder was less likely than not incurred in or caused by service.  The examiner noted that the STRs indicated that the episodes of back pain for which the Veteran sought treatment in service were relatively minor and did not lead to any chronic low back disorder during or following military service.  The examiner also considered the reports of multiple falls while racing motorcycles but noted that there was no indication that these falls had resulted in injuries significant enough to require medical attention.  The examiner also noted that the post-service clinical records made no mention of the mechanism of injury.  The examiner therefore concluded that the Veteran's current extensive low back disorder with multilevel degenerative disc and joint disease, radiculopathy, and spinal canal stenosis was unrelated to service.  She indicated that the association between the minor events in service and his current extensive low back disorder did not make sense or fit with the current knowledge paradigm. 

At his August 2013 Board hearing, the Veteran recalled that he had injured his neck and back in service while racing motorcycles on base.  He recalled that he had taken many spills and, on at least two occasions, medical personnel came to the scene.  He indicated, however, he did not seek medical care.  Rather, being 19, he sucked it up.  The Veteran further recalled that after service, his back had continued to hurt him.  He recalled being in traction in about 1970 at Valley View Hospital in Denver, although he had been unable to obtain medical records of that treatment.  He indicated that he continued to suck it up until 1980, when he underwent a percutaneous discectomy but his symptoms thereafter continued.  

In an October 2013 statement, the Veteran recalled that his neck injuries had occurred during the third heat of a race when he lost control of his motorcycle on a back curve, hit a boulder, and flew over the handle bars, hitting his head.  He recalled that he had cracked his helmet in that fall.  The Veteran indicated that his back injuries had occurred during multiple races when he would lose control of his motorcycle on jumps and fly over the handle bars.  He indicated that the motorcycle landed on his back. 


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Finally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks service connection for a cervical spine disability, a low back disability, and sciatica of the right and left legs.  He claims that these disabilities were incurred during service as a result of injuries he sustained in a 1963 motorcycle accident or, alternatively, on multiple falls from his motorcycle at various times in the early 1960's.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims.  

As noted, the Veteran has reported sustaining injuries in a motorcycle accident or accidents in service.  Although competent testimony, the Board does not find this testimony credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).  This finding is made based on hearing demeanor and conflicts between the Veteran's current statements and contemporaneous medical records and current statements and statements made during treatment.  First, at a January 1965 military separation medical examination, the Veteran's neck, spine, and lower extremities were examined and determined to be normal.  Additionally, at that time, the Veteran did not report any such complaints, despite reporting other symptoms.  Second, in 2007 and 2009 private treatment records, the Veteran reported that his chronic neck and back pain had begun in 1970 or in the 1970s, at least five years after service separation.  None of those treatment records contain any reports of neck pain, back pain or sciatica since an in-service motorcycle accident or accident.  Indeed, the Veteran indicated that he did not know how his pain had begun.  Based on this evidence, the Board concludes that there is affirmative, contemporaneous evidence showing that the Veteran did not have a cervical spine, low back, or right or left leg sciatica disorder, including as a residual of his reported motorcycle accidents, at that time of his separation from service.  The Board also determines that the symptoms, other than those documented in his STRs, did not begin during service, nor until the 1970s.  

Although the record establishes that the Veteran did not develop cervical spine, lumbar spine, and bilateral sciatica disorders in service, nor was arthritis manifest to a compensable degree within one year of service separation, as set forth above, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).

In this case, however, the Board finds that the most probative evidence of record establishes that the current cervical spine, low back, and sciatica disorders are not causally related to his active service or any incident therein, including his reported motorcycle injuries, which as noted above, the Board has found not credible.  

As a preliminary matter, the Board notes that the record on appeal does not contain evidence establishing that the current cervical spine, low back, or sciatica disorders are causally related to his active service or any incident therein.  The Veteran's testimony in this regard is not competent.  Although competent to report symptoms, he is not competent to relate any pain or incident during service to a current disorder, as these disorders have complex etiologies that require specialized medical knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that a layperson is not competent, however, to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma).

Additionally, as set forth above, in November 2011, after examination and review of the record, a VA examiner concluded that the current low back disorder is not causally related to active service or any incident therein.  The Board assigns this opinion significant probative weight, as it was provided by a qualified medical professional who has the clear expertise necessary to opine on the matter at issue in this case.  In addition, the examiner examined the Veteran, considered his contentions and reported medical history, reviewed the medical record, and provided a rationale for his opinion, with citations to the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Board notes that the record contains no other medical or probative lay evidence which contradicts this examiner's conclusion or otherwise suggests a relationship between the current low back disorder and active service.

The Board further finds that the probative evidence of record contains no indication that the current cervical spine or sciatica disorders are causally related to his active service or any incident therein, including his reported motorcycle accidents.  There is no in-service event, as the reports of the motorcycle incidents are deemed not credible.  Additionally, the STRs are silent for any neck or sciatica complaints; the Veteran did not report any such complaints at service discharge while noting other complaints at that time.  Further, there is at least five years between service discharge and the first reported complaints in the 1970s; this weighs against any direct service connection claim.  No other credible and probative lay or medical evidence links the disorders and service.  Moreover, the back disorder is found not service-connected; as such, any sciatica may not be causally related to or aggravated by any service-connected disability.  

In summary, the Board finds that the most probative evidence establishes that cervical spine, low back, and sciatica disorders were not present during service, that arthritis was not manifest to a compensable degree within one year of service separation, and that the current cervical spine, low back, and sciatica disorders are not causally related to active service or any incident therein, nor is sciatica causally related to or aggravated by any service-connected disability.  Under these circumstances, service connection is not warranted.  The preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for right leg sciatica is denied.

Entitlement to service connection for left leg sciatica is denied.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


